Citation Nr: 0213395	
Decision Date: 10/01/02    Archive Date: 10/10/02

DOCKET NO.  02-01 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
degenerative disc disease.  

(The issue of entitlement to service connection for 
degenerative disc disease will be the subject of a later 
decision.)  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from November 1986 to July 
1987.  

This appeal arises from an April 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which denied service connection for 
degenerative disc disease.  

The RO reopened the veteran's claim prior to considering it 
on the merits.  The United States Court of Veterans Appeals 
(Court) has held that the Board of Veterans' Appeals (Board) 
is under a legal duty in such a case to determine if there 
was new and material evidence to reopen the claim, regardless 
of the RO's action.  Jackson v. Principi, 265 F.3d 1366 
(Fed.Cir.2001).  The issue before the Board is whether new 
and material evidence sufficient to reopen the veteran's 
claim of entitlement to service connection for a low back 
disability has been submitted.  Only if the Board finds new 
and material evidence may it properly address the merits of 
the decision.

The Board is undertaking additional development on the issue 
of service connection for degenerative disc disease pursuant 
to authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  (67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903.)  
After giving the notice and reviewing your response to the 
notice, the Board will prepare a separate decision addressing 
this issue.  
FINDINGS OF FACT

1.  Service connection was initially denied for a neurogenic 
disc pain of the lumbar spine in an unappealed December 1988 
RO rating decision.  

2.  The RO denied the veteran's application to reopen the 
claim for service connection for a back disorder in  
unappealed RO decisions in April 1990 and Marcy 1992.  

3.  The additional evidence submitted in support of the 
veteran's application to reopen a claim of service connection 
for degenerative disk disease bears directly and 
substantially upon the specific matter under consideration, 
is not either cumulative or redundant, and is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  


CONCLUSIONS OF LAW

1.  The December 1988, April 1990 and March 1992 RO 
decisions, which denied service connection for a neurogenic 
disc pain of the lumbar spine and the veteran's application 
to reopen her claim, respectively, are final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. § 20.1103 (2001).  

2.  New and material evidence has not been submitted to 
reopen the claim of entitlement to service connection for 
degenerative disc disease.  38 U.S.C.A. §§ 5108, 7105 
(West 1991); 38 C.F.R. § 3.156(a) (2001).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103. 5103A, 5107 
(West Supp. 2001)).  Regulations implementing the VCAA have 
now been published.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The VCAA and implementing regulations eliminate 
the concept of a well-grounded claim and redefine the 
obligations of VA with respect to the duty to assist.  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits. 

The implementing regulations also redefine "new and material 
evidence" and clarify the types of assistance VA will 
provide to a claimant attempting to reopen a previously 
denied claim.  66 Fed. Reg. at 45,630 (to be codified at 
38 C.F.R. §§ 3.156(a) and 3.159(c)).  However, those specific 
provisions are applicable only to claims filed on or after 
August 29, 2001.  66 Fed. Reg. at 45,620.  They do not apply 
in the instant case as the claim to reopen was filed well 
before August 2001.  

A recent decision from the United States Court of Appeals for 
the Federal Circuit in Dyment v. Principi, __ F.3d __, No. 
00-7075 (Fed. Cir. Apr. 24, 2002), held that § 3(a) of the 
VCAA (the duty to assist and duty to inform sections of the 
VCAA) was not intended to be given retroactive effect.  The 
recent decision in Bernklau v. Principi, __ F.3d __, No. 00-
7122 (Fed. Cir. May 20, 2002) concurred with this decision, 
stating that the decision in Dyment was plainly correct.  The 
recent decisions in Dyment and Bernklau conflict with a VA 
General Counsel opinion that remains in effect, and is 
binding on the Board.  VAOPGCPREC 11-2000 (Nov. 27, 2000).  

The Board observes that the VCAA appears to have left intact 
the requirement that a veteran must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist is fulfilled and 
proceeding to evaluate the merits of that claim.  See Jackson 
v. Principi, 265 F.3d 1366 (Fed.Cir.2001).  It was 
specifically stated in the VCAA that nothing in the Act shall 
be construed to require the Secretary to reopen a claim that 
has been disallowed except when new and material evidence is 
presented or secured, as described in 38 U.S.C.A. § 5108.  
See VCAA (codified as amended at 38 U.S.C.A. § 5103A(f) (West 
Supp. 2002)).  It is noted that regulations adopted by VA 
implementing the VCAA include changes to the standard for 
determining new and material evidence under 38 C.F.R. 
§ 3.156(a), and provides for limited assistance to claimants 
seeking to reopen previously denied claims.  VA's authority 
to provide such additional assistance is provided by 
38 U.S.C.A. § 5103A(g) (West Supp. 2002) that states nothing 
in section 5103A precludes VA from providing such other 
assistance as the Secretary considers appropriate. However, 
these changes are applicable only to claims to reopen filed 
on or after August 29, 2001.  See Duty to Assist, 66 Fed. 
Reg. 45620, 45628-45629 (2001).  Here, the veteran's claim 
was filed prior to August 29, 2001, and, as such, these 
changes are not applicable in the instant case.

The Board acknowledges that VBA Fast Letter No. 01-13 
(February 5, 2001), indicated that, in light of the VCAA, VA 
had a duty to obtain evidence from any new source identified 
by the claimant.  In any event, as the instant decision 
reopens the veteran's claim, it clearly triggers a duty to 
assist the veteran.  There is also a duty to notify the 
veteran as to what information and evidence he is responsible 
for, and what evidence VA must secure.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  As noted in the 
introduction to this decision, the Board will assist the 
veteran with the development of his claim. 

Factual Background.  A service enlistment examination in 
April 1986 the spine was noted to be normal.  In November 
1986 on service entrance no disqualifying defects were noted.  
May 1987 records reveal the veteran injured her left femur 
and was having dull throbbing pain which was sharp at times 
and radiated through her buttocks.  X-rays were negative.  In 
June 1987 physical therapy notes indicate the veteran had 
trochanteric bursitis of the left hip.  Service separation 
examination in June 1987 noted the spine was normal.  

The veteran filed a claim for service connection for bursitis 
in September 1987.  A VA examination of the hip was conducted 
in January 1988.  Examination of the lumbar spine revealed 
normal alignment.  There was no significant atrophy or spasm 
of the paravertebral musculature.  There was significant 
tenderness of the left sciatic notch.  Straight leg raising 
was negative.  Fabere's test was negative.  Motor strength of 
the lower extremity was 5/5 strength throughout.  There was 
no neurologic deficit elicited.  X-rays of the lumbar spine 
revealed normal vertebral alignment and disc spaces.  There 
was a snapbone barticle anterior superior to the fourth 
vertebral body consistent with a small un-fused epiphysis or 
old trauma.  Clinical correlation was suggested.  The 
diagnosis was recorded as neurogenic disk pain of the lumbar 
spine with left sciatic notch tenderness, with chronic 
moderate symptomatology.  The examiner noted no evidence of a 
previous or existing trochanteric bursitis of the left hip.  

The RO denied service connection for neurogenic disc pain of 
the lumbar spine in a December 1988 rating decision.  The 
veteran was notified her claim had been denied by the RO in a 
January 1989 letter.  

The veteran filed an application to reopen her claim for 
service connection for a back/hip condition in May 1989.  

A VA examination was performed in July 1989.  The veteran 
reported that when she was on her feet for any given period 
of time her back hurt.  Her legs were tired and she ached 
behind her knees.  She was unable to lay on a flat surface.  
She indicated that she initially injured her lumbar spine 
during basic training, had physical therapy while on active 
duty, and continued to have severe right sciatic notch and 
low back pain.  No diagnostic tests such as a myelogram, 
computed tomography (CT) or electrodiagnostic (EMG) studies 
had been conducted.  Examination revealed the veteran was in 
severe distress due to right sciatic pain.  She walked with a 
stooped posture and was unable to lie supine on the 
examination table.  Examination of the lumbar spine revealed 
overall normal alignment.  There was severe spasm of the 
paraspinal musculature.  She was severely tender over the 
left sciatic notch.  The pain radiated to the knee.  Deep 
tendon reflexes were 2+ and symmetric at the knee and 1+ 
symmetric at the ankle.  The reflexes were brisk.  The motor 
strength was 5/5 in the quadriceps, EHL and gastrocsoleus.  
Straight leg raising was mildly to moderately positive on the 
right with dorsiflexion of the foot.  Straight leg raising 
was negative on the left.  The diagnosis was recorded as 
neurogenic disc pain of the lumbar spine with left sided 
tenderness.  Differential diagnosis included degenerative 
disc disease with peripheral neuropathy, intrapelvis mass 
causing sciatic nerve compression or sciatic nerve neuritis.  
The VA examiner recommended that to discern more definitely 
the veteran's diagnosis, electrodiagnostic, myelogram, and 
computed axial tomography scan studies be performed of the 
lumbar spine and pelvis to determine the etiology of the 
veteran's severe sciatic nerve pain.  

A neurology consultation was obtained in July 1989.  It was 
noted that the veteran began having back pain in early 1987.  
She did not recall a specific accident.  At times she had 
pain in the left buttock as well, but no true radiating pain, 
no numbness, tingling or weakness.  Neurological examination 
revealed normal motor examination including tone, mass and 
power, in both lower extremities.  Sensation was intact to 
light touch, pinprick and temperature sensation.  Stretch 
tendon reflexes were grade 2/4 over both knees and both 
ankles.  Her gait was normal. Lumbosacral spine films showed 
chronic avulsion fracture of L4 and spina bifida occulta, L5-
S1.  The impression was the veteran had low back pain 
probably related to spina bifida occulta and chronic avulsion 
fracture of L4. 

A Magnetic Resonance Imaging of the lumbar spine conducted by 
a private facility in November 1991 resulted in an impression 
of degenerative disk changes of L5-S1 and L3-4 without 
stenosis or disk herniation and incidental and probably 
insignificant small hemangioma in T11.  

The veteran submitted a Statement in Support of Claim in 
February 2001.  She again requested that her claim for 
service connection for a back disorder be reopened.  She 
wrote that while in basic training she was required to carry 
an excessive amount of weight.  She was told to hold the door 
while holding the weight.  While she was holding the door she 
heard something snap in her lower back.  She believes that 
was the beginning of her back problems.  She was treated in 
service and at the VA as soon as she was released.  

In February 2001 the veteran submitted copies of her private 
medical records for the period dating from 1990.  They 
included treatment records for neck and back pain and 
degenerative disk disease of the cervical, thoracic and 
lumbar spines.  Also included were copies of MRI examinations 
of the cervical, thoracic and lumbar spine.  

The RO in an April 2001 rating decision reopened the 
veteran's claim for service connection for degenerative disc 
disease.  The veteran filed her notice of disagreement with 
that decision in May 2001.  The veteran submitted statements 
from her family and friends in support of her claim.  

An AMIE sheet dated in May 2001 reveals the RO requested all 
treatment records of the veteran from the Houston VA Medical 
Center for the period from January 1986 to December 1987.  
They received a response in May 2001 stating there were no 
appointments for the veteran.  

In July 2001 the RO arranged for the veteran to be examined 
by VA.  She told the examiner her back pain dated back to her 
basic training.  She denied any specific injury, but stated 
her back pain came on after having to carry heavy weights and 
hold a heavy door.  She reported having constant pain until 
the time of her discharge.  The veteran further testified 
that she had followed up regularly with the VA Medical Center 
since her discharge.  Physical examination revealed she 
walked with a normal gait.  She had difficulty getting up and 
out of a seated position.  Range of motion of the lumbar 
spine was negligible.  Her neurological evaluation revealed 
physiologic and symmetric reflexes, strength and sensation in 
both lower extremities.  Internal and external rotation at 
the hips was within normal limits.  X-rays of the lumbar 
spine revealed severe degenerative disk disease at L5-S1, 
with marked narrowing of the disc space, endplate eburnation, 
and small hypertrophic spurring.  Mild spurring of the 
anterior, superior endplate of L4, with anterior small bony 
density, suspected old injury was noted.  The VA examiner 
noted in his report the X-ray evaluation revealed a Schmorl's 
node at the superior endplate of L4 anteriorly.  She had 
moderate to severe degenerative changes at L5-S1.  The 
impression was degenerative disk disease of the lumbar spine.  
An additional VA examination was conducted in July 2001 
revealing no change.  

The veteran submitted a letter from her private physician in 
September 2001.  It reads in part as follows:

(The veteran) has been seeing me since 
May 2001 for long term neck and back 
pain.  (The veteran) has seen many 
physicians and has received multiple non-
operative interventions for her neck and 
back.  

(The veteran) developed low back pain in 
1986 while in basic training in the 
military.  She heard a "crackle" in her 
back and had immediate low back pain that 
has progressed ever since.  (The veteran) 
has noticed progressive in the severity 
of her low back over the years.  


In September 2001 the RO sent the claims folder back to the 
VA physician who examined the veteran in June and July of 
2001.  He reviewed the claims folder including the service 
medical records.  He added the following: 

Review of the remaining portions of her 
service medical records and C-files shows 
no evidence of service-related neurogenic 
disc pain or other causes of degenerative 
disc disease of the lumbar spine.  There 
is no evidence within the folder of 
follow-up for hip pathology by private 
medical providers.  The medical records 
do show significant attention through the 
year 2000 for trouble with her back.  

Based upon evaluation of the medical 
records and based upon my previous 
examinations as referenced above, I am 
unable to explain the magnitude or 
perpetuation of her low back pain based 
upon any service-related events.  
Certainly, she appears to be symptomatic 
for degenerative disc disease of the 
lumbar spine.  However, I find no 
evidence to suggest an etiological 
relationship of her low back symptoms 
with her service career.....

In my opinion, the noted avulsion 
fracture of L4 more likely represents an 
apoplysitis or a schmorl's node and not a 
posttraumatic finding.  In addition, 
spina bifida occulta is a congenital 
finding and not due to any injury event.  

As such, I find no evidence of a back 
injury in service as reflected in the 
medical records or records contained in 
the C-file.  

The veteran and her spouse appeared and gave testimony before 
the undersigned Member of the Board in July 2002.  The 
veteran reiterated that her back pain began during basic 
training in service.  (T-3).  

Relevant Laws and Regulations.  Generally, a final decision 
issued by an RO may not thereafter be reopened and allowed, 
and a claim based on the same factual basis may not be 
considered.  See 38 U.S.C.A. § 7105(c) (West 1991).  The 
exception to this rule is 38 U.S.C.A. § 5108 (West 1991), 
which states, in part, that "[i]f new and material evidence 
is presented or secured with respect to a claim which has 
been disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim."  See Thompson v. 
Derwinski, 1 Vet. App. 251, 253 (1991).  

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c); 
38 C.F.R. § 20.1103.

The regulations define new and material evidence as follows:

New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).
When a claim to reopen is presented, a two-step analysis is 
performed.  The first step is a determination of whether the 
evidence presented or secured since the last final 
disallowance of the claim is "new and material."  See Elkins 
v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 
38 U.S.C. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. 
Cir. 1998).  Second, if VA determines that the evidence is 
new and material, the VA may then proceed to evaluate the 
merits of the claim on the basis of all evidence of record, 
but only after ensuring that the duty to assist has been 
fulfilled.  See Winters v. West, 12 Vet. App. 203, 206 (1999) 
(en banc) (discussing the analysis set forth in Elkins), 
overruled on other grounds sub nom.  Winters v. Gober, 219 
F.3d 1375, 1378 (Fed. Cir. 2000); Elkins, supra.  The second 
step becomes applicable only when the preceding step is 
satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
325 (1999).  In order for evidence to be sufficient to reopen 
a previously disallowed claim, it must be both new and 
material.  If the evidence is not material, the inquiry ends 
and the claim cannot be reopened.  See Smith v. West, 12 Vet. 
App. 312, 314 (1999).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(2001).  Service connection may also be granted on a 
presumptive basis for certain chronic disabilities, including 
arthritis, when they are manifested to a compensable degree 
within the initial post service year.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(2001).  

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c) 

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 353 (West 1991); 38 
C.F.R. § 3.306 (2001).  See VAOPGCPREC 82-90.  

Analysis.  The United States Court of Appeals for Veterans 
Claims (hereinafter, "the Court") has held VA is required 
to review for newness and materiality only the evidence 
submitted by a claimant since the last final disallowance of 
a claim on any basis in order to determine whether a claim 
should be reopened and readjudicated on the merits.  Evans v. 
Brown, 9 Vet. App. 273, 283 (1996) (overruled on other 
grounds by Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998))  
The March 1992 RO decision is the last final disallowance of 
the claim.  The Board has compared the evidence in the claim 
folder in March 1992 with the evidence submitted since that 
date to determine if new and material evidence has been 
submitted.  

The veteran has submitted current records of treatment which 
continue to show that the veteran has a low back disability, 
to include degenerative disk disease, which was previously 
known.  Such evidence is not new as it is merely cumulative 
of the previously considered evidence.  

She also submitted statements from friends and family as 
whether to or not she had a back disorder prior to her entry 
into service and a September 2001 letter from her private 
physician, who stated that the veteran's low back pain began 
in 1986during basic training.  

In March 1992 the claim folder did not include a statement 
from a physician which indicated the veteran's current back 
pain began during service.  The statement of the private 
physician is new within the meaning of the cited legal 
authority as it is relevant to the question at hand: Whether 
the veteran's low back disability began during or is causally 
linked to some incident of service, to include trauma.  While 
the private physician's statement may be a recitation of the 
veteran's history, such is not clear.  There is no indication 
in the letter from the private physician as what the basis 
for her conclusion is that the veteran's back pain began in 
service.  There is no reference to having based it either on 
history given by the veteran or on a review of the service 
medical records.  The Federal Circuit has clearly stated that 
new and material evidence does not have be of such weight as 
to change the outcome of the prior decision.  Hodge, supra at 
1363.   

The Board finds that the private physician's statement is 
significant enough that it must be considered in order to 
fairly decide the merits of the claim.  Accordingly, he claim 
for service connection for degenerative disc disease is 
reopened.  


ORDER

New and material evidence has been submitted to reopen the 
veteran's claim for service connection for degenerative disc 
disease, to this extent only the appeal is granted.  



		
	R. F. Williams
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

